Citation Nr: 1127722	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-26 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability (back disability).  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from June 1953 to July 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In December 2009, the Board remanded these issues to the agency of original jurisdiction (which is the RO via the Appeals Management Center (AMC) in this case) for additional development.  The issues have been returned to the Board for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disorder had onset during his active service.  

2.  The disorder of the Veteran's left knee did not have onset during his active service, arthritis of his left knee did not manifest within one year of separation from active service, and a disorder of his left knee is not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§  111, 1131, 1137 (West 2002); 38 C.F.R. §  3.303 (2010).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The Veteran contends that he injured his low back and left knee during service and still suffers disability from such injury.  Specifically, in January 2008 and November 2009 statements, he reported that he was assigned to the Fire and Crash Department during service.  Training included descending by rope from a tall fire base tower.  The Veteran reported that he fell from the tower during the a training exercise.  He reported that he injured his back and knee in that fall and was taken to the field hospital where he was given pain medication.  

During the Board hearing, the Veteran testified that his back has progressively worsened since his service.  Board Hearing transcript at 5.  When asked by his representative when he first received treatment for his left knee or back after service the Veteran testified that this was in the 1970's.  Id. at 8.  In response to a question as to whether it was his knee or back that he complained of in the 1970's the Veteran testified "[w]ell both but my knee and the back and it just basically kept getting worse and worse and worse and-."  Id.  

At the outset the Board acknowledges that the Veteran's service treatment records are deemed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  In cases such as this, where a veteran's service records have been lost or destroyed through no fault on his part, the Board's obligation to provide well reasoned findings and conclusions, to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  This loss of records also heightens VA's duty to assist the veteran in developing his claim.  Id. at 369-70.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The earliest treatment records of any kind are July 1970 treatment records from an admission to Fairview Hospitals, obtained by the RO pursuant to the Board's December 2009 remand.  Those records document treatment for the Veteran's difficulty with alcohol.  These records include the results of a physical examination.  which mention only that he injured his left elbow during service, had tension headaches and migraines during service, had suffered (at some time) five fractures of the nose, had no trouble with his neck, and had a left shoulder strain diagnosed the previous March.  

The Board assigns some probative weight unfavorable to his claims because he did report a left elbow injury in service as well as headaches in service but did not report a back or knee injury as having occurred during service.  One would expect that if he injured his back, knee, and elbow during service he would report all three in 1970, not just the elbow, so the report of an elbow injury during service without report of the knee and back injury is some negative evidence.  The same logic applies to his report of having headaches during service, i.e., if he remembered to report headaches and indeed had back and knee pain during service it raises the question as to why he did not report the back and knee pain.  

Following the 1970 evidence, he was treated at a Fairview Hospital 1988 for a head injury but there is no mention of his low back or his left knee.  In May 1991 he was seen at a Fairview Hospital for low back symptoms.  MRI showed herniated disc at L5-S1, L2-3, and protrusions at L3-4 and L4-5.  There was mention of possible impingement on nerve rootlets and findings of degenerative changes of the lumbar vertebrae.  In May 1995 he was treated at a Fairview Hospital for bilateral back and buttock pain that he reported having had for years.  Clinical history was chronic low back pain.  Radiology studies (MRI and CT) showed herniated disc at L5-S1 and stenosis from L2 through S1.  He had low back surgery in July 1995 was readmitted at the end of July 1995 and CT from that time included that he had severe pathology of the lumbar spine.  

Also associated with the claims file are reports of radiology studies of the Veteran's lumbar spine from 1997 through 2003.  The impressions refer to the status of his posterior surgical fusion from L2-S1 and are more or less limited to findings regarding the results of that fusion - such as "No evidence of loosening or subluxation.  There is mention of continuing pathology of his low back.  

There are no reports of treatment for or reported symptoms of his left knee, in the context of clinical records. 

Pursuant to the Board's December 2009 remand, VA afforded the Veteran a compensation and pension (C&P) examination in April 2010.  Given that the Veteran's account of an injury in-service is credible on its face and that his service treatment records do not exist, the Board instructed the examiner in its to take as fact the Veteran's report that he injured his low back and left knee during service.  

The examiner indicated that he had reviewed the Veteran's claims file.  During the examination the Veteran reported the in-service incident in which he alleges he injured his knee and back.  He reported that as he descended by rope from a fire hose tower "he says  something happened to which it migrated his left knee or he landed on the left knee wrong and then flat on his back."  He reported that after the injury he was taken to the doctor and that he went to the doctor a few times for his back and left knee during service.  

As to post-service history, he reported during the examination that he kept having left knee and back problems and drank alcohol to relieve the pain, which led to other problems.  The examiner recounted a history of his low back problems that is not inconsistent with the records already described.  

As to his left knee, the Veteran reported that he has had left knee problems since his fall in military service and that it hurts mainly behind the knee cap.  He reported that his biggest problem with the left knee is getting up out of a chair, which causes pain, and prolonged standing or walking more than a block, which causes pain.  He reported that he has severe stabbing pain of his back and dull ache to occasional stabbing pain and stiffness of his left knee.  

Following physical examination, which included radiology studies, of the Veteran's thoracolumbar spine and left knee, the examiner diagnosed lumbar degenerative disc disease status post fusion and mild degenerative joint disease of the left knee.  

As to the requested etiology opinion of the low back disability, the examiner provided as follows:  

Taking into account as to any identified disorder of the veteran's low back and taking as fact the veteran's account that during service he injured his low back when he fell from the roof of a building during service.  Taking this information to be fact without any other military medical documentation to review and not knowing the exact pathology that taken place, it is at least as likely as not that the veteran's current low back condition is related to his fall in the military service.  

Rationale:  Impact injury suffered in falls can cause many type of orthopedic spinal joint problems or internal injuries, it is at least as likely as not that the veteran suffered some type of lumbar disc injury during the fall which led to degenerative changes over time and his lumbar spine.  

The Board assigns this opinion significant probative weight.  The examiner had sufficient facts before him, including a history provided by the Veteran and the examination results, appears to have reliably applied reliable medical principles to those facts, and has provided a compelling explanation for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

This opinion tips the scales so that the preponderance of the evidence is favorable to a grant of service connection for the Veteran's low back disability.  

As to the requested etiology opinion of the left knee disability, the examiner provided as follows:  

As to any identified disorder of the left knee taken in to the fact the veteran's account that during service he injured his left knee when he fell from a roof, it is less likely as not that his current left knee condition is related to the military service as his exam and x-ray's do not reveal a possible old traumatic injury and the degenerative changes took many years to develop.   

Rationale:  There is no significant pathology found in the left knee that suggests ongoing residuals from a traumatic injury.  Most of the findings in the left knee and examination go with long-term aging process for a degenerative joint to develop over time.  

The Board assigns this opinion significant probative weight.  Again, the examiner had sufficient facts before him, including a history provided by the Veteran and the examination results, appears to have reliably applied reliable medical principles to those facts, and has provided a compelling explanation for his opinion.  Id.  

This opinion tips the scales so that the preponderance of the evidence is against a grant of service connection for a left knee disability.  

In summary, the preponderance of evidence is favorable to a grant of service connection for a low back disability and unfavorable to a grant of service connection for a left knee disability.  Hence, the appeal must be granted as to the issue of entitlement to service connection for a low back disability and denied as to the issue of entitlement to service connection for a left knee disability.  There is no reasonable doubt to be resolved as to these matters.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007 and February 2010 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The earlier letter provided him with the notice regarding reopening his previously denied claims and with regard to assignment of disability ratings and effective dates and informed him of his and VA's duties in obtaining evidence.  That letter however did not spell out what was required to substantiate the underlying claim.  The February 2010 letter provided complete notice as required by the VCAA.  

To the extent that there is a defect in the timing of the notice in this case, such defect was not prejudicial to the Veteran and no further notice is required in this case.  Since the February 2010 notice was provided the Veteran has had a meaningful opportunity to participate in the processing of his claims and the AOJ readjudicated the claims in a January 2011 supplemental statement of the case.  These facts indicate that the timing defect has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and has assisted the Veteran in obtaining private treatment records.  An adequate examination was afforded the Veteran in April 2010.  As the examination was provided and records were obtained from Fairview Hospitals, there has been compliance with the instructions in the December 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Service treatment records have not been obtained.  Responses from the National Personnel Records Center (NPRC) in February 1998 and August 2007 indicate that the Veteran's service records are presumed to have been destroyed in a fire at that center.  The Board finds that this is sufficient to determine that the records do not exist and further efforts to obtain the records would be futile.  VA therefore has no further duty to obtain such records.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a low back disability is granted.  

Service connection for a left knee disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


